Name: Commission Delegated Regulation (EU) 2015/1070 of 31 March 2015 amending Annexes III, V and VII of Regulation (EC) No 211/2011 of the European Parliament and of the Council on the citizens' initiative
 Type: Delegated Regulation
 Subject Matter: documentation;  political framework;  information technology and data processing;  European construction;  parliamentary proceedings
 Date Published: nan

 8.7.2015 EN Official Journal of the European Union L 178/1 COMMISSION DELEGATED REGULATION (EU) 2015/1070 of 31 March 2015 amending Annexes III, V and VII of Regulation (EC) No 211/2011 of the European Parliament and of the Council on the citizens' initiative THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1) and in particular Article 16 thereof, Whereas: (1) Three Member States requested modifications in the data required in the forms set out in Annex III to Regulation (EU) No 211/2011. (2) The information in Annexes III, V and VII needs to be amended to clarify or facilitate the procedures concerned. (3) As regards amendments to Annex III, the Commission should take into account information forwarded to it by the Member States. (4) Several organisers of initiatives registered with the Commission are currently collecting statements of support in accordance with Article 5 of Regulation (EU) No 211/2011. Therefore, it is necessary to allow them to use both the forms set out in Annex I to this Regulation and the forms in their previous version set out in Annex II to Commission Delegated Regulation (EC) No 887/2013 (2), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 211/2011 is amended as follows: 1) Annex III is replaced by the text set out in Annex I to this Regulation. 2) Annex V is replaced by the text set out in Annex II to this Regulation. 3) Annex VII is replaced by the text set out in Annex III to this Regulation. Article 2 Forms complying with Annex III of Regulation (EU) No 211/2011 as amended by Delegated Regulation (EU) No 887/2013 may continue to be used for the collection of statements of support from signatories for proposed citizens' initiatives which have been registered in accordance with Article 4 of Regulation (EU) No 211/2011 before the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 65, 11.3.2011, p. 1. (2) OJ L 247, 18.9.2013, p. 11. ANNEX I ANNEX III Part C 1. Requirements for the Member States that do not require the provision of a personal identification number/personal identification document number (statement of support form  Part A) Member State Signatories whose statement of support is to be submitted to the Member State concerned Belgium  residents in Belgium  Belgian nationals residing outside the country if they have informed their national authorities of their place of residence Denmark  residents in Denmark  Danish nationals residing outside the country if they have informed their national authorities of their place of residence Germany  residents in Germany  German nationals residing outside the country if they have informed their national authorities of their place of residence Estonia  residents in Estonia  Estonian nationals residing outside the country Ireland  residents in Ireland Luxembourg  residents in Luxembourg  Luxembourgish nationals residing outside the country if they have informed their national authorities of their place of residence Netherlands  residents in the Netherlands  Dutch nationals residing outside the country Slovakia  residents in Slovakia  Slovak nationals residing outside the country Finland  residents in Finland  Finnish nationals residing outside the country United Kingdom  residents in the United Kingdom 2. List of Member States that require the provision of one of the personal identification numbers/personal identification document numbers specified below and issued by the Member State concerned (statement of support form  Part B BULGARIA  Ã Ã ´Ã ¸Ã ½Ã µÃ ½ Ã ³ÃÃ °Ã ¶Ã ´Ã °Ã ½Ã Ã ºÃ ¸ Ã ½Ã ¾Ã ¼Ã µÃ (personal number) CZECH REPUBLIC  ObÃ anskÃ ½ prÃ ¯kaz (national identity card)  CestovnÃ ­ pas (passport) GREECE  Ã Ã µÃ »Ã Ã ¯Ã ¿ Ã Ã Ã Ã Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã ¤Ã ±Ã Ã Ã Ã Ã ·Ã Ã ±Ã  (identity card)  Ã Ã ¹Ã ±Ã ²Ã ±Ã Ã ®Ã Ã ¹Ã ¿ (passport)  Ã Ã µÃ ²Ã ±Ã ¯Ã Ã Ã · Ã Ã ³Ã ³Ã Ã ±Ã Ã ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã Ã ½ Ã .Ã ./Ã Ã ³Ã ³Ã Ã ±Ã Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¯Ã ·Ã Ã ·Ã  Ã ¼Ã Ã ½Ã ¹Ã ¼Ã ·Ã  Ã ´Ã ¹Ã ±Ã ¼Ã ¿Ã ½Ã ®Ã  ÃÃ ¿Ã »Ã ¯Ã Ã · Ã .Ã . (residence certificate/permanent residence certificate) SPAIN  Documento Nacional de Identidad (identity card)  Pasaporte (passport)  NÃ ºmero de Identidad de Extranjero, de la tarjeta o certificado, correspondiente a la inscripciÃ ³n en el Registro Central de Extranjeros (foreigner's identification number (NIE), of the card or certificate, corresponding to the registration in the Foreigners' Central Registry) FRANCE  Passeport (passport)  Carte nationale d'identitÃ © (national identity card) CROATIA  Osobni identifikacijski broj (personal identification number) ITALY  Passaporto (passport), inclusa l'indicazione dell'autoritÃ di rilascio (including issuing authority)  Carta di identitÃ (identity card), inclusa l'indicazione dell'autoritÃ di rilascio (including issuing authority) CYPRUS  Ã Ã µÃ »Ã Ã ¯Ã ¿ Ã ¤Ã ±Ã Ã Ã Ã Ã ·Ã Ã ±Ã  (identity card of the national or resident)  Ã Ã ¹Ã ±Ã ²Ã ±Ã Ã ®Ã Ã ¹Ã ¿ (passport) LATVIA  Personas kods (personal identification number) LITHUANIA  Asmens kodas (personal number) HUNGARY  szemÃ ©lyazonosÃ ­tÃ ³ igazolvÃ ¡ny (identity card)  Ã ºtlevÃ ©l (passport)  szemÃ ©lyi azonosÃ ­tÃ ³ szÃ ¡m (szemÃ ©lyi szÃ ¡m) (personal identification number) MALTA  Karta tal-IdentitÃ (identity card)  Dokument ta' residenza (residence document) AUSTRIA  Reisepass (passport)  Personalausweis (identity card) POLAND  Numer ewidencyjny PESEL (PESEL identification number) PORTUGAL  Bilhete de identidade (identity card)  Passaporte (passport)  CartÃ £o de CidadÃ £o (citizen's card) ROMANIA  carte de identitate (identity card)  paÃaport (passport)  certificat de Ã ®nregistrare (registration certificate)  carte de rezidenÃ Ã  permanentÃ  pentru cetÃ Ã enii UE (permanent residence card for EU citizens)  Cod Numeric Personal (personal identification number) SLOVENIA  Enotna matiÃ na Ã ¡tevilka obÃ ana (personal identification number) SWEDEN  Personnummer (personal identification number) ANNEX II ANNEX V FORM FOR THE SUBMISSION OF STATEMENTS OF SUPPORT TO THE MEMBER STATES' COMPETENT AUTHORITIES ANNEX III ANNEX VII FORM FOR THE SUBMISSION OF A CITIZENS' INITIATIVE TO THE EUROPEAN COMMISSION